Citation Nr: 0832933	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-40 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for cervical strain 
(claimed as a neck injury).

2.  Entitlement to service connection for cervical strain 
(claimed as a neck injury).

3.  Entitlement to service connection for locking up of the 
left ring and little fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A videoconference hearing was held in July 2008 
in front of the undersigned Acting Veterans Law Judge.  

The Board observes that, in a September 1979 rating decision, 
the RO denied the veteran's claim of service connection for 
cervical strain.  The veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  
The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001). 

The issues of entitlement to service connection for cervical 
strain (claimed as a neck injury) and locking up of the left 
ring finger and little fingers are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  In a September 1979 rating decision, the RO denied the 
veteran's claim of service connection for cervical strain; 
the veteran did not appeal.

2.  New and material evidence has been received since 
September 1979 in support of the veteran's claim of service 
connection for cervical strain.


CONCLUSIONS OF LAW

1.  The September 1979 decision, which denied service 
connection for cervical strain, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the September 1979 decision, 
which denied service connection for cervical strain, is new 
and material; accordingly, this claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim of service connection 
for cervical strain (claimed as neck injury) is being 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.  

New and Material Evidence

Service connection for cervical strain was denied in a 
September 1979 rating decision on the basis that cervical 
strain was not shown in service.  The veteran did not appeal 
the decision and it became final.

At the time of the September 1979 decision, the record 
included private treatment records showing complaints of neck 
pain and service medical treatment records.  

Submitted since the RO's September 1979 decision are private 
medical treatment records showing a diagnosis of central disc 
herniation protrusion at C3-4, C4-5 and C5-6, and 
degenerative changes in the cervical spine; a VA medical 
opinion stating that the veteran's cervical spine 
abnormalities are more likely than not related to an old 
injury in service in 1971; a VA medical opinion stating the 
veteran's cervical strain is less likely than not related to 
service; a private medical opinion stating that the veteran's 
cervical spine problems are related to an injury in service 
in 1971; and lay statements which state the veteran fell from 
a scaffolding in service.  

In September 1979, the RO denied the veteran's claim of 
service connection for cervical strain.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Because the veteran did not appeal 
this decision, the September 1979 RO decision became final.

The claim of entitlement to service connection for cervical 
strain may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his previously 
denied service connection claim for cervical strain in April 
2001.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a) is applicable only to claims filed on or 
after August 29, 2001, however.  Because the veteran filed 
this application to reopen his claim of service connection 
for cervical strain in April 2001, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the veteran's application to reopen a claim 
of service connection for cervical strain (claimed as neck 
injury), the Board notes that, at the time of the prior 
denial in September 1979, there was evidence of neck pain but 
no evidence of a nexus to service.  The newly submitted 
evidence includes medical evidence of a nexus to service in 
the form of a private physician's letter of April 2007 which 
states that the veteran's cervical problems are due to an 
accident in service and a VA medical opinion of March 2002 
which also states the veteran's cervical spine disability is 
due to an injury in service.  This evidence is relevant and 
probative to the issue of whether the veteran's cervical 
strain is related to active service, to include the alleged 
in-service fall of a scaffolding.  The newly submitted 
evidence cures the evidentiary defect which existed at the 
time of the prior final rating decision in September 1979.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that, 
because new and material evidence has been received, the 
claim of service connection for cervical strain is reopened. 


ORDER

As new and material evidence has been received, the claim for 
service connection for cervical strain (claimed as a neck 
injury) is reopened; to this extent only, the appeal is 
granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.

The veteran is seeking service connection for cervical strain 
and locking up of the left ring and little fingers.  He 
alleges that, while on active service in 1971, he fell off a 
scaffolding which was 10-12 feet high and injured the fingers 
of his left hand, his back, and his neck when he fell.

Service medical records in the claim file do not show any 
treatment for a fall from scaffolding in 1971.  They show 
instead that, in September 1971, the veteran was treated for 
a laceration of the left ring finger at the Emergency Room of 
the U.S. Air Force Hospital at Little Rock Air Force Base.  
These records further show that x-rays of the finger were 
ordered; however, no x-rays are of record.  It appears that 
there may be outstanding medical treatment records from the 
U.S. Air Force Hospital at Little Rock Air Force Base which 
have not been associated with the claims file.  Furthermore, 
there is no evidence that the RO has requested these 
treatment records.  These records must be requested and 
associated with the claims file before the Board can 
adjudicate this appeal.  

Furthermore, the veteran testified at his July 2008 
videoconference Board hearing that, following the fall off a 
scaffolding in 1971, he was sent home on convalescent leave 
for 30 days and was on limited duty for 3 months after that.  
Service personnel records are not on file; these records 
could substantiate the veteran's allegation of receiving 
30 days' convalescent leave following his alleged in-service 
fall of a scaffolding.  These records must be requested and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who evaluated or 
treated him for cervical strain 
(claimed as a neck injury) since his 
separation from active service.  
Specifically, the RO/AMC should obtain 
all of the veteran's medical treatment 
records from the U.S. Air Force 
Hospital at Little Rock Air Force Base 
for 1971 and associate them with the 
claims file.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file 
already.  Once signed releases are 
received from the appellant, obtain 
outstanding private treatment records 
that have not been associated with the 
claims file already.  A copy of any 
negative response(s) should be included 
in the claims file.

2.  The RO/AMC should contact the 
National Personnel Records Center in 
St. Louis, Missouri (NPRC), and request 
the veteran's complete service 
personnel records and associate them 
with the claims file.  A copy of any 
response from NPRC, to include a 
negative reply, should be included in 
the claims file.

3.  Then, the RO/AMC should 
readjudicate the veteran's claims of 
service connection for cervical strain 
(claimed as a neck injury) and for 
locking up of the left ring and little 
fingers.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


